Case 3:18-cr-04683-GPC Document 130 Filed 09/30/19 PagelD.1028 Page 1 of 2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

Attorney for Jacob Bychak

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA Case No. 18-cr-04683-GPC

NOTICE OF CHANGE OF ADDRESS

VS.
JACOB BYCHAK, MARK MANOOGIAN,
MOHAMMED ABDUL QAYYUM and
PETR PACAS )

NOTICE OF CHANGE OF ADDRESS

)
)
)
)
)
)
)
)
)

TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
PLEASE TAKE NOTICE THAT Jessica C. Munk

has changed names, firms, _ v__ addresses, phone numbers, and/or _v__ fax

 

 

 

numbers as follows.

Current contact information:

Law Office of David W. Wiechert
27136 Paseo Espada, Suite B1123
San Juan Capistrano, CA 92675

Fax: 949-361-5722

DATED: 9/30/19 Signature:

 

 

 
Case

0 Oo NY Dn On Ff W NY

ww wo NH WN NY NWN NY NY N YF FP Fr FPF FP FF FF Se
oOo TDA nH fF WHO KF ODO eNQ DH FF WN FF &

 

3:18-cr-04683-GPC Document 130 Filed 09/30/19 PagelD.1029 Page 2 of 2

CERTIFICATE OF SERVICE
Counsel for Defendants certify that the foregoing pleading has been
electronically served on the following parties by virtue of their registration with the
CM/ECF system:
Sabrina L. Feve
Assistant U.S. Attorney

sabrina. feve@usdoj.gov

Melanie K. Pierson
Assistance U.S. Attorney

melanie.pierson@usdoj.gov

Robert Ciaffa
Assistant U.S. Attorney
robert.ciaffa@usdoj.gov

Respectfully submitted,

DATED: September 30, 2019
LAW OFFICE OF DAVID W. WIECHERT

By: s/Jessica C. Munk
Jessica C. Munk
Attorneys for Defendant Jacob Bychak

 

4 Case No. 3:18-cr-04683-GPC
ACKNOWLEDGMENT OF NEXT COURT DATE

 

 

 
